OOLEMAN, J.
The defendant was convicted of violating a city ordinance of the city of Montgomery, which made it unlawful to slaughter certain animals intended for market or sale, within the police jurisdiction of the city, except in buildings of a specified character. There is no doubt that the defendant violated the provisions of the ordinance. His contention.is, that the ordinance’is void, because it is prohibitory, in that it requires an expenditure of a large amount of money to construct a building of the kind required by the ordinance ; and that the effect of the ordinance is to create a monopoly of the business of slaughtering animals. It is further contended that there is no provision of the ordinance by which its operation was suspended until the construction of the slaughter house buildings as provided in the ordinance. Counsel admit that as a matter of fact, there were buildings completed and ready for use where the defendant might have slaughtered his beef cattle, but insist that the validity of the ordinance must be tested by its own provisions. In this view, the question is directly presented, whether the ordinance of the city of Montgomery is valid. By the charter of the city, the city council has authority to adopt such ordinances as may be necessary for the protection of the health of its inhabitants, to establish, control and regulate, slaughter houses and pens ; and to regulate the sale of fresh meats in the city and its police jurisdiction; and to condemn unsound meats, etc. We are of opinion the authority conferred by the charter is ample.
*680In the Slaughter House Cases, 16 Wall. (U. S.) 36, considerable importance seems to have been attached to the provision of the statute itself by which' its operation was suspended until suitable provision, as required by the statute for the slaughter of animals, had been made. We are of opinion that the principal reason why so much consideration was given to this provision of the statute, was because of the extensive area of country, in addition to that embracing the city of New Orleans, covered by the statute. A proper regulation of slaughter houses in a city, and for the inspection of fresh meats intended for sale, is both sanitary and sanatory, if there is any difference in these terms ; and we are of opinion that the legislature, in the exercise of police power, might authorize the city of Montgomery, absolutely, to prohibit the slaughtering of animals within the limits of its police jurisdiction.
Neither the charter nor the ordinance undertakes to interfere with the rights of any one to slaughter animals outside of the limits of the police jurisdiction of the city. All meats, wherever slaughtered, before they are offered for sale, are subject to inspection and condemnation; and we can conceive of no plausible argument to show that the exercise of such sanitary precautions is not strictly legal and right. Salus populi, suprema est lex. 1 Dillon Mun. Corp., §§ 144, 328, 369, 386, and notes.
We find no error in the record, and the judgment is affirmed.
Affirmed.